           Case 1:19-cv-11283-NT Document 66 Filed 04/20/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


    JAIDEEP S. CHAWLA,                              )
                                                    )
                         Plaintiff,                 )
                                                    )
    v.                                              ) Docket No. 19-cv-11283-NT
                                                    )
    INTERNAL REVENUE SERVICE,                       )
    et al.                                          )
                                                    )
                                                    )
                         Defendants.                )



                   ORDER ON PLAINTIFF’S MOTION TO ALTER

                                   OR AMEND JUDGMENT

         Now before me is the Plaintiff-Relator’s motion under Federal Rule of Civil

Procedure 59(e) to alter or amend the final judgment of this Court dismissing this

action for failure to prosecute. The Plaintiff-Relator asserts that in dismissing

this case, I violated a provision of the False Claims Act (“FCA”) that requires the

government to consent, in writing, to dismissal of those claims.1 31 U.S.C.

§ 3730(b)(1).2


1       Plaintiff-Relator filed a Complaint with 154 counts. Complaint (ECF No. 1). Thirteen counts
assert Reverse False Claims Act claims (Counts 56 through 68). Id.
2       The Plaintiff-Relator also claims that all of the judicial appointees of former President Barack
Obama, whom he alleges was not born in the United States and thus was not eligible to be President,
are not validly appointed federal judges—including me, making my judgment in this case void. This
argument is frivolous. See, e.g., Rhodes v. MacDonald, No. 4:09-CV-106, 2009 WL 2997605 (M.D. Ga.
Sept. 16, 2009) (dismissing plaintiff’s complaint based on “birther” allegations as frivolous); Sawyer v.
Roberts, No. A-16-CV-448-SS, 2016 WL 1717236 at *2 (W.D. Tex. Apr. 28, 2016) (finding plaintiff’s
claims that President Obama was born in Kenya and thus not qualified to appoint Supreme Court
justices to be frivolous).
         Case 1:19-cv-11283-NT Document 66 Filed 04/20/20 Page 2 of 4



                                   DISCUSSION

      The First Circuit has held that Rule 59(e) motions are granted only “when

the original judgment evidenced a manifest error of law, if there is newly

discovered evidence, or in certain other narrow situations.” Ocasio-Hernandez v.

Fortuño-Burset, 777 F.3d 1, 9 (1st Cir. 2015) (citing Biltcliffe v. CitiMortgage, Inc.,

772 F.3d 925, 930 (1st Cir. 2014)). A court’s “discretion must be exercised with

considerable circumspection: revising a final judgment is an extraordinary

remedy and should be employed sparingly.” Ira Green, Inc. v. Military Sales &

Serv. Co., 775 F.3d 12, 27 (1st Cir. 2014) (citing Palmer v. Champion Mortgage,

465 F.3d 24, 30 (1st Cir. 2006)). Courts considering relief under Rule 59(e) must

balance the need for finality with the need for justice. See Venegas-Hernandez v.

Sonolux Records, 370 F.3d 183, 190 (1st Cir. 2004). The Plaintiff-Relator has not

met the standard that Rule 59(e) requires.

      The Plaintiff-Relator cites no case law in support of his argument that it

was error for me to dismiss his case without first getting consent from the

Attorney General. Section 3730(b)(1) states that a false claims action “may be

dismissed only if the court and the Attorney General give written consent to the

dismissal and their reasons for consenting.” 31 U.S.C. § 3730(b)(1). Numerous

courts have held that the consent requirement applies to relators’ motions for

voluntary dismissal but not, for example, to a court’s sua sponte dismissal where

a relator has disobeyed a court order or where the court lacks jurisdiction. The

First Circuit has not directly addressed this issue but has suggested that the


                                          2
           Case 1:19-cv-11283-NT Document 66 Filed 04/20/20 Page 3 of 4



Plaintiff-Relator’s broader application of section 3730(b)(1) is “dubious”. See

United States ex rel. S. Prawer & Co. v. Fleet Bank, 24 F.3d 320, 322 n. 2 (1st Cir.

1994).

         Courts that have considered the application of section 3730(b)(1) have

rejected the Plaintiff-Relator’s argument that the section applies when a court

acts sua sponte to dismiss an action. In Minotti v. Lensink, 895 F.2d 100, 103 (2d

Cir. 1990), the Second Circuit held that section 3730(b)(1) “applies only in cases

where a plaintiff seeks voluntary dismissal of a claim or action brought under the

False Claims Act, and not where the court orders dismissal.” The court added

that:

         Once the United States formally has declined to intervene in an
         action (as it has in this case) . . . little rationale remains for requiring
         consent of the Attorney General before an action may be dismissed.
         Rather, the Attorney General’s refusal “to enter the suit may be
         taken as tantamount to the consent of the [ ] Attorney [General] to
         dismiss the suit.”


Id. at 104 (citing United States ex rel. Laughlin v. Eicher, 56 F. Supp. 972, 973

(D.D.C. 1944)). Underlining its point, the Second Circuit noted that: “If the

consent provision were intended to apply even to court-ordered dismissals, its

language requiring permission of the court, as well as of the Attorney General,

before dismissal of a private action would make little sense.” Id. at 104 n. 1; see

also, e.g., Chailla v. Navient Dep’t. of Educ., 791 F. App’x 226, 228 (2d Cir. 2019),

cert. denied, 2020 WL 1325973 (U.S. Mar. 23, 2020) (court affirmed the district

court’s sua sponte dismissal of the qui tam action, without the consent of the


                                              3
         Case 1:19-cv-11283-NT Document 66 Filed 04/20/20 Page 4 of 4



government, after the relator failed to obtain counsel); United States v.

Astrazeneca LP, No. 10-cv-480-SM, 2012 WL 6212840 *1-2) (D.N.H. Dec. 11,

2012) (section 3730(b)(1) “has been generally construed to apply when a plaintiff

seeks to voluntarily dismiss or settle his or her claims (and not, for example, when

a motion to dismiss for failure to state a claim is granted)”); United States ex rel.

Jones v. Westwind Grp., Inc., 417 F. Supp. 2d 1246, 1248 (N.D. Ala. 2006) (court

held that consent of Attorney General was not required before it could dismiss

qui tam action under the FCA for want of prosecution after United States

declined to intervene).

      The Plaintiff-Relator has not shown that there was a manifest error of law

or any other basis permitting relief under Rule 59(e) to set aside the judgment.

Moreover, the government has indicated that, if I had sought its consent to

dismiss the FCA claims, it would have consented.


                                  CONCLUSION

       The Plaintiff-Relator’s Motion to Alter or Amend Judgment is DENIED.



SO ORDERED.

                                             /s/ Nancy Torresen
                                             United States District Judge

Dated this 20th day of April, 2020.




                                         4
